Exhibit 10.28

 

QUICKLOGIC CORPORATION

 

2009 STOCK PLAN

 

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

 

Unless otherwise defined herein, the terms defined in the 2009 Stock Plan (the
“Plan”) will have the same defined meanings in this Notice of Grant of
Restricted Stock Units (the “Notice of Grant”) and the Restricted Stock Unit
Agreement, attached hereto as Exhibit A (the “Restricted Stock Unit Agreement”
or “Agreement”).

 

Grantee:

 

Address:

 

Grantee has been granted the right to receive an award of Restricted Stock
Units, subject to the terms and conditions of the Plan and the Agreement, as
follows:

 

Grant Number

 

Date of Grant

 

Vesting Commencement Date

 

Number of Restricted Stock Units

 

Vesting Schedule:

 

Grantee will generally be taxed when the Restricted Stock Units (“RSUs”) vest
and Shares are delivered.  The RSUs are intended (but not guaranteed) to vest in
an open trading window under the Company’s insider trading policy.  This should
help enable the Grantee to sell a portion of the delivered shares to cover the
Grantee’s tax obligations.  If the trading window is closed on a scheduled
vesting date, vesting of the RSUs will be delayed until the trading window is
open. A Grantee vests in the RSU in accordance with the following vesting
schedule, so long as a Vesting Cessation Date (as defined herein) has not yet
occurred:

 

This RSU will vest, in whole or in part, according to the following vesting
schedule:

 

Scheduled quarterly vesting over four years with a one-year cliff.  25% of the
RSU will vest on the first open trading day under the Company’s insider trading
policy occurring on or after the one year anniversary of the Vesting
Commencement Date; thereafter 1/16 of the RSUs will vest on the first open
trading day under the Company’s insider trading policy on or after each
successive quarter following the first anniversary, so as to be 100% vested on
the first open trading day on or after the fourth anniversary of the Vesting
Commencement Date;

 

1

--------------------------------------------------------------------------------


 

Scheduled bi-annual vesting over 15 quarters with a one-year cliff.  25% of the
RSUs will vest on the first open trading day under the Company’s insider trading
policy occurring on or after the one year anniversary of the Vesting
Commencement Date; 1/8 of the RSUs will vest on the first open trading day under
the Company’s insider trading policy on or after the date which is 15 months
from the Vesting Commencement Date; thereafter 1/8 of the RSUs will vest on the
first open trading day under the Company’s insider trading policy on or after
each successive six months, so as to be 100% vested on the first open trading
day on or after the date which is 15 quarters from the Vesting Commencement
Date.

 

Scheduled annual vesting over four years.  25% of the RSUs will vest each year
on the first open trading day under the Company’s insider trading policy on or
after the anniversary of the Vesting Commencement Date, so as to be 100% vested
on the first open trading day on or after the fourth anniversary of the Vesting
Commencement Date;

 

Scheduled quarterly vesting over one year.  25% of the RSUs are scheduled to
vest on the first open trading day under the Company’s insider trading policy on
or after each quarter following the Vesting Commencement Date, so as to be 100%
vested on the first open trading day on or after the first anniversary of the
Vesting Commencement Date;

 

The RSUs are vested in full upon grant; or

 

Other:

 

Example:

 

Grantee Montana is awarded RSUs to acquire 160 Shares on 2/10/06 under Service
Vesting alternative 1.  If the trading window under the Company’s insider
trading policy is open on 2/10/07, 5/10/07 and 8/10/07, Grantee Montana vests as
to 40 Shares on 2/10/07, 10 Shares on 5/10/07 and 10 Shares on 8/10/07.

 

If the trading window is closed on 3/1/07 and reopens on 8/20/07, Grantee
Montana vests as to 40 Shares on 2/10/07 and 20 Shares on 8/20/07.]

 

Term of Service Vesting RSUs.  Service vesting RSUs shall automatically expire,
to the extent then unvested, on the Vesting Cessation Date.  RSUs which expire
shall automatically become void and without further effect.  In such event, the
underlying Shares shall be returned to the Plan. The maximum term of a RSU is
ten (10) years.

 

The Restricted Stock Unit Agreement included as Exhibit A and the Plan are
incorporated herein by reference.  The Plan, Restricted Stock Unit Agreement and
this Notice of Grant constitute the entire agreement of the parties with respect
to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and Grantee with respect to the
subject matter hereof, and may not be modified adversely to the Grantee’s
interest except by means of a writing signed by the Company and Grantee.  The
Company will administer the Plan from the United States of America, and any
disputes will be settled in the U.S. according to U.S. law.  This Notice of
Grant, Restricted Stock Unit Agreement, Plan and all awards are governed by the
internal

 

2

--------------------------------------------------------------------------------


 

substantive laws, but not the choice of law principles, of the State of
California, United States of America.

 

By Grantee’s signature, Grantee agrees that this award is granted under and
governed by the terms and conditions of the Plan, the Restricted Stock Unit
Agreement and this Notice of Grant.  Grantee has reviewed the Plan, the
Restricted Stock Unit Agreement and this Notice of Grant in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this
Agreement and fully understands all provisions of the Plan, the Restricted Stock
Unit Agreement and this Notice of Grant.  Grantee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan, the Restricted Stock Unit
Agreement and this Notice of Grant.

 

GRANTEE

 

QUICKLOGIC CORPORATION

 

 

 

 

 

By:

 

Signature

 

 

 

 

 

 

 

 

 

Title:

 

Print Name

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

 

 

 

 

 

GRANTEE ADDRESS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BENEFICIARY:

 

 

 

 

 

 

 

 

Print Name

 

 

 

 

 

Date:

 

 

 

 

 

 

Consent of spouse required if beneficiary is someone other than spouse:

 

 

 

Signature:

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

Date:

 

 

 

 

 

 

Please return this Notice of Grant of Restricted Stock Units to the Stock
Administrator of the Company.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RESTRICTED STOCK UNIT AGREEMENT

 

1.             Grant of Restricted Stock Units.  The Company hereby grants to
the Grantee named in the Notice of Grant under the Plan an award of Restricted
Stock Units (“RSUs”), subject to all of the terms and conditions in this
Restricted Stock Unit Agreement and the Plan, which is incorporated herein by
reference.  Subject to Section 16(c) of the Plan, in the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Agreement, the terms and conditions of the Plan will prevail.

 

2.             Company’s Obligation.  Each RSU represents the right to receive a
Share in accordance with the vesting schedule in the attached Notice of Grant. 
Unless and until the RSUs vest, the Grantee will have no right to receive Shares
underlying such RSUs.  Prior to actual distribution of Shares pursuant to any
vested RSUs, such RSUs will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company.

 

3.             Vesting Schedule.  Subject to paragraph 4 of this Agreement, the
RSUs awarded by this Agreement will vest and all restrictions lapse according to
the vesting schedule specified in the Notice of Grant.

 

4.             Forfeiture upon Termination as a Service Provider. 
Notwithstanding any contrary provision of this Agreement or the Notice of Grant,
if the RSU expires for any or no reason prior to vesting, the unvested RSUs
awarded by the Notice of Grant and this Agreement will thereupon be forfeited at
no cost to the Company.

 

5.             Payment after Vesting.  Any RSUs that vest in accordance with
paragraph 3 of this Agreement will be paid to the Grantee (or in the event of
the Grantee’s death, to Grantee’s estate) in Shares, provided that to the extent
determined appropriate by the Company, any federal, state and local withholding
taxes, fringe benefit tax (“FBT”) or National Insurance Contribution (“NIC”) tax
with respect to such RSUs will be paid by the Grantee in the manner allowed by
the Company.

 

6.             Tax Withholding and Consequences.  Regardless of any action the
Company takes with respect to any or all income tax, social insurance, payroll
tax, or other tax-related withholding, FBT or NIC paid or payable in respect of
the grant, vesting, release, cancellation, transfer of the RSUs or issuance of
the related Shares (“Tax-Related Items”), Grantee acknowledges that the ultimate
liability for all Tax-Related Items legally due by Grantee are and remain
Grantee’s responsibility and that the Company (a) makes no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the grant, vesting or delivery of RSUs or related Shares, the
subsequent sale of Shares and/or the receipt of any dividends; and (b) does not
commit to structure the terms of a RSU grant to reduce or eliminate Grantee’s
liability for Tax-Related Items.  Set forth below is a brief summary as of the
date of grant of this Restricted Stock Unit Agreement of some of the United
States federal tax consequences of vesting of this RSU and disposition of the
Shares.  THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND
REGULATIONS ARE SUBJECT TO CHANGE.

 

4

--------------------------------------------------------------------------------


 


AS THE RSUS VEST, GRANTEE WILL IMMEDIATELY RECOGNIZE COMPENSATION INCOME IN AN
AMOUNT EQUAL TO THE FAIR MARKET VALUE OF THE VESTING SHARES (THE “VEST DATE FAIR
MARKET VALUE”) IF GRANTEE IS A U.S TAXPAYER.  IF GRANTEE IS A NON-U.S. TAXPAYER,
GRANTEE WILL BE SUBJECT TO APPLICABLE TAXES IN GRANTEE’S JURISDICTION.


 


IF GRANTEE IS AN EMPLOYEE OR FORMER EMPLOYEE, THE VEST DATE FAIR MARKET VALUE
WILL BE SUBJECT TO TAX WITHHOLDING BY THE COMPANY, AND THE COMPANY WILL
GENERALLY BE ENTITLED TO A TAX DEDUCTION IN THE AMOUNT AT THE TIME THE GRANTEE
RECOGNIZES ORDINARY INCOME WITH RESPECT TO A RESTRICTED STOCK UNIT AGREEMENT.


 

7.             Tax Obligations.  Grantee agrees to make appropriate arrangements
with the Company (or the Parent or Subsidiary employing or retaining Grantee) in
accordance with the procedures offered by the Company for the satisfaction of
all federal, state, local and foreign income and employment tax withholding
requirements, FBT and NIC applicable to the grant, vesting or issuance of Shares
pursuant to an award of RSUs.  Grantee also agrees to reimburse or pay the
Company (including its subsidiaries) in full, any liability that the Company
incurs towards any FBT or NIC paid or payable in respect of the grant, vesting,
release, cancellation, transfer or delivery of the RSU or related Shares, within
the time and in the manner prescribed by the Company.  The Administrator may in
its sole discretion determine amounts and whether the withholding taxes and/or
FBT and/or NIC with respect to such RSUs and related Shares will be paid by
cash, selling a portion of vested shares, electing to have the Company withhold
otherwise deliverable Shares having a value equal to the minimum amount
statutorily required to be withheld, selling a sufficient number of such Shares
otherwise deliverable to Grantee through such means as the Company may determine
in its sole discretion (whether through a broker or otherwise) having a Fair
Market Value equal to the amount required, by directing a portion of the
proceeds to the Company, by payroll withholding, by delivering already vested
and owned Shares to the Company, by delivering net shares, by direct payment
from the Grantee to the Company, by some other method, or by some combination
thereof.  Grantee agrees to execute any additional documents requested by the
Company for such reimbursement of such taxes to the Company.

 

Grantee grants to the Company the irrevocable authority, as agent of Grantee and
on Grantee’s behalf, to sell or procure the sale of sufficient Shares subject to
this award of RSUs so that the net proceeds receivable by the Company are as far
as possible equal to but not less than the amount of any withholding tax, FBT or
NIC the Grantee is liable for (including pursuant to the preceding paragraph)
and the Company will account to Grantee for any balance.

 

Grantee acknowledges and agrees that the Company may refuse to deliver Shares if
Grantee has not made appropriate arrangements with the Company to satisfy tax
withholding requirements, FBT or NIC.

 

8.             No Guarantee of Continued Service.  GRANTEE ACKNOWLEDGES AND
AGREES THAT THE VESTING OF RSUs PURSUANT TO THE NOTICE OF GRANT OF RSUs HEREOF
IS EARNED ONLY BY CONTINUING SERVICE AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (NOT THROUGH THE ACT OF BEING HIRED).  GRANTEE FURTHER ACKNOWLEDGES AND
AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET

 

5

--------------------------------------------------------------------------------


 

FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND WILL NOT INTERFERE WITH GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE GRANTEE’S SERVICE PROVIDER STATUS AT ANY TIME, WITH OR WITHOUT CAUSE,
EXCEPT AS OTHERWISE REQUIRED BY APPLICABLE LAW.  ACCORDINGLY, GRANTEE DOES NOT
HAVE ANY ENTITLEMENT TO A RSU IF GRANTEE RESIGNS OR IF THERE IS A VESTING
CESSATION DATE FOR ANY REASON PRIOR TO THE DATE THAT THE RSU VESTS.

 


9.             DATA PRIVACY.  BY ACCEPTING THIS RESTRICTED STOCK UNIT AGREEMENT
OR ANY SHARES UPON VESTING THEREOF, GRANTEE EXPLICITLY AND UNAMBIGUOUSLY
CONSENTS TO THE COLLECTION, USE AND TRANSFER, IN ELECTRONIC OR OTHER FORM, OF
GRANTEE’S PERSONAL DATA AS DESCRIBED IN THIS DOCUMENT BY AND AMONG, AS
APPLICABLE, THE COMPANY, ITS SUBSIDIARIES AND AFFILIATES FOR THE EXCLUSIVE
PURPOSE OF IMPLEMENTING, ADMINISTERING AND MANAGING GRANTEE’S PARTICIPATION IN
THE PLAN.  FOR THE PURPOSE OF IMPLEMENTING, ADMINISTERING AND MANAGING THE PLAN,
GRANTEE UNDERSTANDS THAT THE COMPANY HOLDS CERTAIN PERSONAL INFORMATION ABOUT
GRANTEE, INCLUDING, BUT NOT LIMITED TO, GRANTEE’S NAME, HOME ADDRESS AND
TELEPHONE NUMBER, DATE OF BIRTH, TAX ID OR OTHER IDENTIFICATION NUMBER, SALARY,
NATIONALITY, JOB TITLE, ANY EQUITY OR DIRECTORSHIPS HELD IN THE COMPANY, DETAILS
OF ALL EQUITY AWARDS OR ANY ENTITLEMENT TO SHARES AWARDED, CANCELED, EXERCISED,
VESTED, UNVESTED OR OUTSTANDING IN GRANTEE’S FAVOR, FOR THE PURPOSE OF
IMPLEMENTING, ADMINISTERING AND MANAGING THE PLAN (“DATA”).  GRANTEE UNDERSTANDS
THAT DATA MAY BE TRANSFERRED TO ANY THIRD PARTIES ASSISTING IN THE
IMPLEMENTATION, ADMINISTRATION AND MANAGEMENT OF THE PLAN, THAT THESE RECIPIENTS
MAY BE LOCATED IN GRANTEE’S COUNTRY OR ELSEWHERE.  THE COMPANY, AS A GLOBAL
COMPANY, MAY TRANSFER GRANTEE’S PERSONAL DATA TO COUNTRIES THAT MAY NOT PROVIDE
AN ADEQUATE LEVEL OF PROTECTION.  THE COMPANY, HOWEVER, IS COMMITTED TO
PROVIDING A SUITABLE AND CONSISTENT LEVEL OF PROTECTION FOR GRANTEE’S PERSONAL
DATA REGARDLESS OF THE COUNTRY IN WHICH IT RESIDES.  GRANTEE UNDERSTANDS THAT
GRANTEE MAY REQUEST INFORMATION REGARDING THE COMPANY’S STOCK PLAN
ADMINISTRATION BY CONTACTING HUMAN RESOURCES, THE CHIEF FINANCIAL OFFICER OR
THEIR DESIGNEE.  GRANTEE AUTHORIZES THE RECIPIENTS TO RECEIVE, POSSESS, USE,
RETAIN AND TRANSFER THE DATA, IN ELECTRONIC OR OTHER FORM, FOR THE PURPOSES OF
IMPLEMENTING, ADMINISTERING AND MANAGING GRANTEE’S PARTICIPATION IN THE PLAN,
INCLUDING ANY REQUISITE TRANSFER OF SUCH DATA AS MAY BE REQUIRED TO A BROKER OR
OTHER THIRD PARTY WITH WHOM GRANTEE DEPOSITS ANY SHARES ISSUED AT VESTING OR
OTHER SCHEDULED PAYOUT.  GRANTEE UNDERSTANDS THAT DATA WILL BE HELD AS LONG AS
IS NECESSARY TO IMPLEMENT, ADMINISTER AND MANAGE THE PLAN.  GRANTEE UNDERSTANDS
THAT GRANTEE MAY, AT ANY TIME, VIEW DATA, REQUEST ADDITIONAL INFORMATION ABOUT
THE STORAGE AND PROCESSING OF DATA, REQUIRE ANY NECESSARY AMENDMENTS TO DATA OR
REFUSE OR WITHDRAW THE CONSENTS HEREIN, IN ANY CASE WITHOUT COST, BY CONTACTING
IN WRITING HUMAN RESOURCES OR THE CHIEF FINANCIAL OFFICER.  GRANTEE UNDERSTANDS,
HOWEVER, THAT REFUSING OR WITHDRAWING GRANTEE’S CONSENT MAY AFFECT GRANTEE’S
ABILITY TO PARTICIPATE IN THE PLAN.  FOR MORE INFORMATION ON THE CONSEQUENCES OF
GRANTEE’S REFUSAL TO CONSENT OR WITHDRAWAL OF CONSENT, GRANTEE UNDERSTANDS THAT
HE OR SHE MAY CONTACT HUMAN RESOURCES, THE CHIEF FINANCIAL OFFICER OR THEIR
DESIGNEE.


 

10.           Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to the award of RSUs or issuance of
Shares and participation in the Plan or future Restricted Stock Unit Agreements
that may be awarded under the Plan by electronic means or to request Grantee’s
consent to participate in the Plan by electronic means.  Grantee hereby consents
to receive such documents by electronic delivery and, if requested, to agree to
participate in the Plan

 

6

--------------------------------------------------------------------------------


 

through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

 

11.           Payments after Death.  Any distribution or delivery to be made to
the Grantee under this Agreement will, if the Grantee is then deceased, be made
to the administrator or executor of the Grantee’s estate or, if none, to the
persons entitled to received such distribution or delivery under the Grantee’s
will or the laws of descent or distribution.  Any such recipient must furnish
the Company with (a) written notice of his or her status as transferee, and (b)
evidence satisfactory to the Company to establish the validity of the transfer
and compliance with any laws or regulations pertaining to said transfer.

 

12.           Grant is Not Transferable.  Except to the limited extent provided
in paragraph 11 of this Agreement, this grant and the rights and privileges
conferred hereby will not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and will not be subject to
sale under execution, attachment or similar process.  Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this grant, or any
right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this grant and the rights and
privileges conferred hereby immediately will become null and void.

 

13.           Rights as Stockholder.  Neither the Grantee nor any person
claiming under or through the Grantee will have any of the rights or privileges
of a stockholder of the Company in respect of any Shares deliverable hereunder
unless and until certificates representing such Shares will have been issued,
recorded on the records of the Company or its transfer agents or registrars, and
delivered to the Grantee or Grantee’s broker or had the Shares electronically
transferred to Grantee’s account.

 

14.           Acknowledgments.  The Grantee expressly acknowledges the
following:

 

(a)           The Company (whether or not Grantee’s employer) is granting the
award of RSUs.  That the grant of the award, future grants of awards, and
benefits and rights provided under the Plan are at the complete discretion of
the Company and do not constitute regular or periodic payments, or remuneration
under the terms of employment.  No grant of awards will be deemed to create any
obligation to grant any further awards, whether or not such a reservation is
explicitly stated at the time of such a grant.  The benefits and rights provided
under the Plan are not to be considered part of Grantee’s salary or total
compensation for purposes of determining Grantee’s entitlement upon termination
and will not be included for purposes of calculating any severance, resignation,
termination, redundancy or other end of service payments, vacation, bonuses,
long-term service awards, indemnification, pension or retirement benefits, life
insurance, 401(k) profit sharing or any other payments, benefits or rights of
any kind.  Grantee waives any and all rights to compensation or damages as a
result of the termination of employment with the Company or its subsidiaries and
the administration of the Plan and this grant for any reason whatsoever insofar
as those rights result or may result from:

 

(i)            the loss or diminution in value of such rights under the Plan, or

 

(ii)           Grantee ceasing to have any rights under, or ceasing to be
entitled to any rights under the Plan as a result of such termination or
administration.

 

7

--------------------------------------------------------------------------------


 

(b)           The Company has the right, at any time to amend, suspend or
terminate the Plan.  The Plan will not be deemed to constitute, and will not be
construed by Grantee to constitute, part of the terms and conditions of
employment, and that the Company will not incur any liability of any kind to
Grantee as a result of any change or amendment, or any cancellation, of the Plan
at any time.

 

(c)           The Grantee’s employment with the Company and its Subsidiaries is
not affected at all by any award and it is agreed by the Grantee not to create
an entitlement and will not be included in the Grantee’s entitlement at common
law for damages during any reasonable notice period.  Accordingly, the terms of
the Grantee’s employment with the Company and its Subsidiaries will be
determined from time to time by the Company or the Subsidiary employing the
Grantee (as the case may be), and the Company or the Subsidiary will have the
right, which is hereby expressly reserved, to terminate or change the terms of
the employment of the Grantee at any time for any reason whatsoever, with or
without good cause or notice, and to determine when Grantee is no longer
providing ongoing service to the Company for purposes of administering Grantee’s
grant of RSUs, except as may be expressly prohibited by the laws of the
jurisdiction in which the Grantee is employed.

 

(d)           The future value of the Shares is unknown and cannot be predicted
with certainty.

 

(E)           CHOICE OF LANGUAGE.

 

(I)            FOR EMPLOYEES OF CANADIAN LOCATIONS:  THE UNDERSIGNED AGREES THAT
IT IS HIS OR HER EXPRESS WISH THAT THIS FORM AND ALL DOCUMENTS RELATING TO HIS
OR HER PARTICIPATION IN THE SCHEME BE DRAWN IN THE ENGLISH LANGUAGE ONLY.  LE
SOUSSIGNÉ CONVIENT QUE SA VOLONTÉ EXPRESSE EST QUE CE FORMULAIRE AINSI QUE TOUS
LES DOCUMENTS SE RAPPORTANT À SA PARTICIPATION AU RÉGIME SOIENT RÉDIGÉS EN
LANGUE ANGLAISE SEULEMENT.

 

(II)           FOR EMPLOYEES OF LOCATIONS OTHER THAN CANADA:  GRANTEE HAS
RECEIVED THIS AGREEMENT AND ANY OTHER RELATED COMMUNICATIONS AND CONSENTS TO
HAVING RECEIVED THESE DOCUMENTS SOLELY IN ENGLISH.

 

15.           Binding Agreement.  Subject to the limitation on the
transferability of this grant contained herein, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.

 

16.           Additional Conditions to Issuance of Stock.  If at any time the
Company will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to the
Grantee (or Grantee’s estate), such issuance will not occur unless and until
such listing, registration, qualification, consent or approval will have been
effected or obtained free of any conditions not acceptable to the Company.  The
Company will make all reasonable efforts to meet the requirements of any such
state or federal law or securities exchange and to obtain any such consent or
approval of any such governmental authority.

 

8

--------------------------------------------------------------------------------


 

17.           Administrator Authority.  The Administrator has the power to
interpret the Plan, the Notice of Grant and this Agreement and to adopt such
rules for the administration, interpretation and application thereof as are
consistent therewith and to interpret or revoke any such rules (including, but
not limited to, the determination of whether or not any RSUs have vested).  Any
dispute regarding the interpretation of this Agreement will be submitted by
Grantee or by the Company forthwith to the Administrator which will review such
dispute at its next regular meeting.  All actions taken and all interpretations
and determinations made by the Administrator in good faith will be final and
binding upon Grantee, the Company and all other interested persons.  No member
of the Administrator will be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan, the Notice of Grant
or this Agreement.

 

18.           Address for Notices.  Any notice to be given to the Company under
the terms of this Agreement will be made in writing and deemed effective: (i)
upon delivery when delivered in person; or (iii) when delivered by registered or
certified mail, postage prepaid, return receipt requested, addressed to the
Company at 1277 Orleans Drive, Sunnyvale, CA 94089, Attn: Stock Administrator,
or at such other address as the Company may hereafter designate in writing or
electronically.

 

19.           Captions.  Captions provided herein are for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.

 

20.           Agreement Severable.  In the event that any provision in this
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Agreement.

 

21.           Modifications to the Agreement.  This Agreement constitutes the
entire understanding of the parties on the subjects covered.  Grantee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein. 
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company. 
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Grantee, to comply
with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
or to otherwise avoid imposition of any additional tax or income recognition
under Section 409A of the Code in connection to this award of RSUs.

 

22.           No Waiver.  Either party’s failure to enforce any provision or
provisions of this Agreement will not in any way be construed as a waiver of any
such provision or provisions, nor prevent that party from thereafter enforcing
each and every other provision of this Agreement.  The rights granted both
parties herein are cumulative and will not constitute a waiver of either party’s
right to assert all other legal remedies available to it under the
circumstances.

 

9

--------------------------------------------------------------------------------